 

Exhibit 10.6

 

AMENDMENT NO. 3

to

CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is made as of July
15, 2020, by and among WAITR HOLDINGS INC., a Delaware corporation (“Borrower”),
LUXOR CAPITAL, LLC, as a Lender (as hereinafter defined) and LUXOR CAPITAL
GROUP, LP, as administrative agent for Lenders (in such capacity, the
“Administrative Agent”).

WHEREAS, Borrower, Administrative Agent, and the lenders from time to time party
thereto (the “Lenders”) are parties to that certain Credit Agreement dated as of
November 15, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof (including as
amended pursuant to (i) that certain Amendment No. 1 to Credit Agreement dated
as of January 17, 2019 and (ii) that certain Amendment No. 2 to Credit Agreement
dated as of May 21, 2019), the “Existing Credit Agreement”; and the Existing
Credit Agreement, as amended by this Amendment being referred to herein as the
“Amended Credit Agreement”).

WHEREAS, Borrower has requested that Lenders amend the Existing Credit Agreement
so as to effectuate the amendments contemplated by Section 2 hereof.

WHEREAS, Borrower, Administrative Agent, and Lenders have agreed to such
amendments upon and subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower,
Administrative Agent, and Lenders hereby agree as follows:

Section 1.Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Amended Credit
Agreement.

Section 2.Amendments to Existing Credit Agreement.  The Existing Credit
Agreement is hereby amended, effective as of the Amendment No. 3 Effective Date
(as defined below), as follows:

(a)Section 1.1 of the Existing Credit Agreement is hereby amended by amending
the defined term “Term Loan Maturity Date” to delete the text “November 15,
2022” and replace it with “November 15, 2023”.

(b)The first sentence of Section 2.5(a) of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

“Except as otherwise set forth herein, the Term Loan shall bear interest on the
unpaid principal amount thereof (x) from the date made to (but not including)
the Amendment No. 2 Effective Date at the rate of 1.0% per annum and,
thereafter, (y) from (and including) the Amendment No. 2 Effective Date through
the earlier to occur of the repayment (whether by acceleration or otherwise)
thereof or conversion thereof into Capital Stock of the Company at the rate of
6.0% per annum (except that from (and including) the Amendment No. 3 Effective
Date to (but not including) the first anniversary of the Amendment No. 3
Effective Date at the rate of 4.0% per annum).”

 

--------------------------------------------------------------------------------

 

Section 3. Representations and Warranties of Borrower.  By its execution and
delivery of this Amendment, Borrower hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Amended Credit
Agreement (which are incorporated herein by this reference, mutatis mutandis)
are true and correct in all material respects on and as of the Amendment No. 3
Effective Date (except for those representations and warranties that are
conditioned by materiality, which are true and correct in all respects) to the
same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (except for those representations and warranties that are conditioned
by materiality, which were true and correct in all respects) on and as of such
earlier date.

Section 4.Conditions of Effectiveness.  This Amendment shall become effective on
and as of the date (such date, the “Amendment No. 3 Effective Date”) upon which
all of the following conditions set forth in this Section 4 shall have been
satisfied:

(a)Receipt by Administrative Agent of counterparts of this Amendment duly
executed by Borrower, Lenders and Administrative Agent.

(b)On the Amendment No. 3 Effective Date after giving effect to this Amendment,
(i)  each of the representations and warranties contained in Section 4 of the
Existing Credit Agreement are true and correct in all material respects on and
as of the Amendment No. 3 Effective Date (except for those representations and
warranties that are conditioned by materiality, which are true and correct in
all respects) to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which were true and correct in
all respects) on and as of such earlier date, (ii) no event shall have occurred
and be continuing or would result from the consummation of this Amendment that
would constitute an Event of Default under the Existing Credit Agreement.

(c)The Administrative Agent (as defined in the Credit and Guaranty Agreement)
shall have received from OpCo a one-time prepayment of the Term Loan (as defined
in the Credit and Guaranty Agreement) under the Credit and Guaranty Agreement in
an amount equal to $10,500,000, such prepayment to be applied in the same manner
as set forth in Section 2.10(a) of the Credit and Guaranty Agreement.

(d)Holdings, OpCo, Administrative Agent and Lenders party to the Credit and
Guaranty Agreement will have executed and delivered an amendment to the Credit
and Guaranty Agreement in form and substance reasonably satisfactory to
Administrative Agent.

Section 5.Reference to and Effect on the Credit Agreement.

(a)Upon the Amendment No. 3 Effective Date, each reference in the Existing
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Amended Credit Agreement and each
reference in any other Credit Document to “the Credit Agreement” shall mean and
be a reference to the Amended Credit Agreement.

(b)Except as specifically amended hereby, the Credit Documents shall remain in
full force and effect and are hereby ratified and confirmed. Other than as
expressly set forth herein, nothing in this Amendment shall be deemed to
constitute a waiver by Administrative Agent or any Lender of any Default or
Event of Default, nor constitute a waiver of any provision of the Existing
Credit Agreement, this Amendment, the Amended Credit Agreement, any Credit
Document or any other documents, instruments or agreements executed and/or
delivered in connection herewith or therewith, whether now existing or

 

2

 

 

--------------------------------------------------------------------------------

 

hereafter arising, or of any right, power or remedy that Administrative Agent or
Lenders may have under any of the Credit Documents or applicable law.  Upon the
Amendment No. 3 Effective Date, this Amendment, the Amended Credit Agreement and
the other Credit Documents constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties hereto with respect to the subject matter hereof.  

(c)Borrower and the other parties hereto acknowledge and agree that, on and
after the Amendment No. 3 Effective Date, this Amendment shall constitute a
Credit Document for all purposes of the Amended Credit Agreement.

Section 6.Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.

Section 7.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 8.Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

Section 9.Reaffirmation.  Borrower hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party (after giving effect hereto).  Borrower
hereby consents to this Amendment and each of the transactions contemplated
hereby and acknowledges that each of the Credit Documents (as amended through
and including the date hereof) remains in full force and effect and is hereby
ratified and reaffirmed.  

Section 10.No Novation.  Neither this Amendment nor the Amended Credit Agreement
shall extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement, which shall remain in full force and effect, except to any
extent modified hereby or by instruments executed concurrently
herewith.  Nothing implied by this Amendment, the Amended Credit Agreement or in
any other document contemplated hereby or thereby shall be construed as a
release or other discharge of Borrower under the Existing Credit Agreement, the
Amended Credit Agreement or any other Credit Document.  Each of the Existing
Credit Agreement and the other Credit Documents shall remain in full force and
effect, except to the extent specifically modified hereby or in connection
herewith.  It is the intention of the parties hereto that neither this Amendment
nor the Amended Credit Agreement constitute a novation of the Obligations
outstanding under the Existing Credit Agreement, all of which shall remain in
full force and effect after the date hereof, as amended by this Amendment.

Section 11.Release.  Borrower hereby waives, releases, remises and forever
discharges Administrative Agent, Lead Arranger and Lenders whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which Borrower
ever had, now has or might hereafter have against Administrative Agent, Lead
Arranger or Lenders and each other Indemnitee arising from any event occurring
on or prior to the date hereof which relates, directly or indirectly, to the
Term Loan or the Credit Documents or any acts or

 

3

 

 

--------------------------------------------------------------------------------

 

omissions of Administrative Agent, Lead Arranger, Lenders or any other
Indemnitee in respect of the Term Loan or the Credit Documents.

[Signature Pages Follow]

 

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

WAITR HOLDINGS INC.


 

By: /s/ Leonid Bogdanov

Name: Leonid Bogdanov

Title:   Chief Financial Officer

 

 

 

 




 

Signature Page to
Amendment No. 3 to Credit Agreement

 

 

 

--------------------------------------------------------------------------------

 

LUXOR CAPITAL GROUP, LP
as Administrative Agent and Lead Arranger


 

By: /s/ Norris Nissim

Name:Norris Nissim

Title:General Counsel




 

Signature Page to
Amendment No. 3 to Credit Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

LUXOR CAPITAL PARTNERS, LP,
as Lender


By:Luxor Capital Group, LP,

its Investment Manager

 

By: /s/ Norris Nissim

Name:Norris Nissim

Title:General Counsel

 

 

LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP,
as Lender


By:Luxor Capital Group, LP,

its Investment Manager

 

By: /s/ Norris Nissim

Name:Norris Nissim

Title:General Counsel

 

 

 

 

 

Signature Page to
Amendment No. 3 to Credit Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

LUXOR WAVEFRONT, LP,
as Lender


By:Luxor Capital Group, LP,

its Investment Manager

 

By: /s/ Norris Nissim

Name:Norris Nissim

Title:General Counsel

 

 

 

LUGARD ROAD CAPITAL MASTER FUND, LP
as Lender


By:Luxor Capital Group, LP,

its Investment Manager

 

By: /s/ Norris Nissim

Name:Norris Nissim

Title:General Counsel

 

 

 

 

 

Signature Page to
Amendment No. 3 to Credit Agreement

 

 